Citation Nr: 0610840	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  02-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
November 1979 to April 1980.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2001 rating action that granted 
service connection and an initial, 0 percent (noncompensable) 
rating for  urticaria, effective June 25, 1999, but  and 
granted rating therefor, and denied service connection for a 
respiratory disorder, bilateral hearing loss, and tinnitus.  
The appellant filed a Notice of Disagreement (NOD) with the 
denials of service connection in July 2001, and the RO issued 
a Statement of the Case (SOC) in April 2002.  The appellant 
filed a Substantive Appeal in May 2002, which was also his 
NOD with the initial noncompensable rating assigned for  
urticaria.  

In October 2003, the appellant testified during a hearing 
before a Decision Review Officer at the RO; a transcript of 
the hearing is of record.

In August 2005, the RO issued a Supplemental SOC (SSOC) with 
respect to the service connection issues, as well as a SOC 
with respect to the issue of an initial compensable rating 
for urticaria; the appellant did not perfect his appeal of 
claim for a higher initial rating for urticaria.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  While bronchitis was noted on one occasion in service, 
competent post-service evidence establishes that the 
appellant does not have a current chronic respiratory 
disability.

3.  The record is devoid of any competent evidence 
establishing that the appellant has, or ever has had, left 
ear hearing loss.

4.  Right ear hearing loss was not shown present in service 
or for many years thereafter, and there is no competent and 
persuasive medical opinion that establishes that there is a 
nexus between the current disability and the appellant's 
military service.

5.  Tinnitus was not shown present in service or for many 
years thereafter, and there is no competent and persuasive 
medical opinion that establishes a nexus between the current 
disability and the appellant's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory 
disability are not met.          38 U.S.C.A. §§ 101 (24), 
106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

2.  The criteria for service connection for left ear hearing 
loss are not met.             38 U.S.C.A. §§ 101 (24), 106, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2005).

3.  The criteria for service connection for right ear hearing 
loss are not met.            38 U.S.C.A. §§ 101 (24), 106, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2005).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.      §§ 101 (24), 106, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

Through the August 1999, February and September 2000, and 
February 2001 letters, the June 2001 rating action, the 
August 2001 letter, the April 2002 SOC, the May 2002 and 
September 2003 letters, the August 2005 letter and SSOC, and 
the October 2005 letter, the RO variously notified the 
appellant and his representative of the law and regulations 
governing entitlement to the benefits sought on appeal, the 
evidence that would substantiate his claims, and the evidence 
that had been considered in connection with his appeal.  
After each, they were afforded an opportunity to respond.  
Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the February 2001 and August 2005 RO letters, 
SOC, and SSOC variously informed the appellant of what the 
evidence had to show to establish entitlement to the benefits 
he sought; what information or evidence VA still needed from 
him; what evidence VA had retrieved and considered in his 
claims; what evidence he had to furnish; what he had to do to 
obtain assistance from VA in connection with his appeal; and 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information about such records so that it could 
request them from the person or agency that had them.  
Specifically, the latter 2001 and 2005 RO letters informed 
the appellant of the VCAA's requirements, and notified him 
that he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  The latter August 2005 RO letter also 
requested the appellant to furnish any medical reports that 
he had that pertained to his claims.  The Board finds that 
the aforementioned letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA .  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a claimant of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with respect to the claims on 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the appellant 
both before and after the June 2001 rating action on appeal.  
However, the Board finds that, in this appeal, the delay in 
issuing 38 U.S.C.A. § 5103(a) notice was not prejudicial to 
the appellant because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  As 
indicated above, the rating action, RO letters, SOC, and SSOC 
issued between 1999 and 2005 have repeatedly explained to the 
appellant what was needed to substantiate his claims.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the claimant's appeal.  The RO 
most recently readjudicated the appellant's claims on the 
merits in August 2005 on the basis of all the evidence of 
record, as reflected in the SSOC.

Hence, the Board finds that any failure on the part of VA in 
not completely fulfilling VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson,    Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of       
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: veteran status, 
the existence of a disability, a connection between the 
claimant's service and that disability, the degree of 
disability, and the effective date pertaining to the 
disability.  However, as the Board's decision herein denies 
each of the appellant's claims for service connection, no 
disability rating or effective date is being assigned; 
accordingly, there is  no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
of the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available service records and extensive 
post-service VA medical records through 2005.  The claimant 
was afforded comprehensive VA examinations in January 2001.  
A transcript of the appellant's October 2003 RO hearing has 
been associated with the claims file and considered in 
adjudicating this appeal.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, that any existing 
evidence in addition to that noted above, pertinent to the 
claims on appeal, has not been obtained.  In June 2001 and 
October 2005, the appellant notified the RO that he had no 
additional medical evidence to submit in connection with his 
claims.    

Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least three 
of these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

A.  Service Connection for a Respiratory Disorder and for 
Left Ear Hearing Loss

The appellant's service medical records are negative for 
findings or diagnoses of any hearing loss.  The appellant was 
seen in February 1980 with a 10-day history of a cold with 
coughing, phlegm, nose bleeds, and sharp pains in the chest 
and back.  Examination of the lungs showed bibasilar wheezes, 
and the impression was bronchitis.  Chest X-rays a few days 
later revealed no significant radiographic abnormality, and 
the appellant declined a separation examination.

The post-service record is similarly negative for pertinent 
left ear hearing loss.  The appellant denied a history of ear 
trouble, hearing loss, shortness of breath, pain or pressure 
in the chest, and a chronic cough on March 1984 examination 
for Reserve service.  The ears, left ear hearing, the lungs, 
and the chest were normal on examination, and chest X-rays 
were negative.  

April 1995 VA chest X-rays revealed no acute disease.  The 
lungs were clear on August 1995 VA outpatient examination, 
and chest X-rays were negative.  Examination during VA 
hospitalization in February 1996 was negative for findings or 
diagnoses of hearing loss or respiratory disability.  The 
lungs were clear on March 1996 VA outpatient examination.  In 
April 1996, the appellant was hospitalized at a VA medical 
facility with a 3-day history of increased shortness of 
breath, a cough productive of sputum, a fever, and right-
sided pleuritic chest pain.  The diagnoses included acquired 
pneumonia.  However, the lungs were clear on May 1996 VA 
outpatient examination, and December 1996 VA chest X-rays 
revealed no infiltrates.  April 1998 VA chest X-rays revealed 
emphysematous lungs, but examination during VA 
hospitalization in October and November 1998 was negative for 
findings or diagnoses of any hearing loss or respiratory 
disability, and chest X-rays revealed no acute pulmonary 
disease.  February 1999 VA chest X-rays revealed no 
infiltrates, and April 1999 X-rays revealed no active 
pulmonary disease.  Examination during September 1999 VA 
hospitalization showed some wheezing in the chest, but chest 
X-rays revealed no active pulmonary disease.  

January 2000 audiological examination during VA 
hospitalization showed essentially normal hearing in the left 
ear.  The lungs were clear on August 2000 VA outpatient 
examination.  

On January 2001 VA respiratory examination, the appellant 
complained of frequent bronchitis since military service.  
The lungs were clear on current examination, and chest X-rays 
were normal.  The diagnoses included history of recurrent 
bronchitis with normal current pulmonary function tests.  On 
audiological examination, the assessments included hearing 
within normal limits on the left.


At the October 2003 RO hearing, the appellant gave testimony 
about the onset of his claimed respiratory disability and 
left ear hearing loss.
November 2003 VA chest X-rays revealed clear lungs.

Collectively, this evidence reveals that as regards the 
claimed left ear hearing loss, there is indication that the 
appellant has or ever has had any left ear hearing loss-much 
less any hearing loss in that ear to an extent recognized as 
a disability under 38 C.F.R. § 3.385.  Further, while 
respiratory complaints were noted in service, clearly, they 
were not indicative of any chronic disability, inasmuch as 
the post-service record shows no competent evidence of 
current chronic respiratory disability upon which to 
predicate a grant of service connection.  In this regard, the 
Board notes that no respiratory disability was found on the 
most recent comprehensive VA examination in January 2001, and 
November 2003 X-rays revealed clear lungs.  Significantly, 
neither the appellant nor his representative has presented, 
identified, or alluded to the existence of any competent 
evidence that would support the presence of a current 
respiratory or left ear hearing loss disability.
 
As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
Where, as here, the only competent evidence establishes that 
the appellant does not have either disability for which 
service connection is sought, the claims for service 
connection are not valid.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  .  

In addition to the medical evidence, the Board has considered 
the appellant's assertions and hearing testimony; however, 
this evidence does not provide any basis for allowance of 
either claim.  While the appellant may well believe that he 
has chronic respiratory and left ear hearing loss 
disabilities that are related to his military service, in the 
absence of any competent evidence establishing either current 
disability,  his claims must fail.  In this regard, the Board 
notes that the appellant is competent to offer evidence as to 
facts within his personal knowledge, such as the occurrence 
of an inservice injury, and his own symptoms, including 
claims of trouble hearing.  However, medical questions of 
diagnosis are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38  
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
a probative (persuasive) opinion on such a medical matter.    
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).   Hence, his own assertions in this regard have 
no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a respiratory disability 
and for left ear hearing loss must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against each claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

B.  Service Connection for Right Ear Hearing Loss and for 
Tinnitus

In this case, the service medical records are negative for 
findings or diagnoses of any hearing loss or tinnitus, and 
the appellant declined a separation examination.

Post service, the appellant denied a history of ear trouble 
and hearing loss on March 1984 examination for Reserve 
service, and the ears and right ear hearing were normal on 
examination.

In May 1995, the appellant was seen in the VA outpatient 
clinic status post ear trauma and loss of hearing since that 
time.  Current examination showed well-healed auricular 
scars, and the assessment was rule-out hearing loss.

Examination during VA hospitalization in October and November 
1998 was negative for findings or diagnoses of hearing loss 
or tinnitus.  

During September 1999 VA hospitalization, the appellant's 
complaints included tinnitus since military service.  January 
2000 audiological examination during VA hospitalization 
showed profound right ear hearing loss.  Magnetic resonance 
imaging revealed a remote right medial orbital blow-out 
fracture with slight herniation of the fat.

On January 2001 VA audiological examination, the appellant 
complained of hearing loss and tinnitus which he attributed 
to his duties of driving an ammunition carrier for the field 
artillery during his military service.  After examination, 
the assessments were profound right sensorineural hearing 
loss, and tinnitus by history.

May 2003 VA audiological examination showed moderately-severe 
mixed hearing loss on the right.  The impressions following 
June 2003 otolaryngological examination included right ear 
tinnitus.

At the October 2003 RO hearing, the appellant gave testimony 
about the claimed onset of tinnitus and hearing loss 
disabilities.

On January 2005 VA outpatient examination, the examiner noted 
that the appellant's hearing loss was most likely secondary 
to service-induced hearing loss from loud guns, etc.

The aforementioned evidence reveals that right ear hearing 
loss and tinnitus were first manifested many years post 
service, and that  competent and persuasive evidence does not 
establish a nexus between either the appellant's currently-
diagnosed right ear hearing loss or tinnitus and any incident 
of his military service.  

The first objective evidence suggestive of right ear hearing 
loss was that associated with post-service trauma in May 
1995, nearly 15 years post service.  The  first documented  
complaints of tinnitus date from September 1999 and the first 
findings of actual right ear hearing loss date from January 
2000, both more than 19 years post service.   However, the 
Board finds that those and subsequent records contain no 
competent and persuasive medical opinion directly relating 
the appellant's tinnitus and right ear hearing loss 
complaints to his military service.  

Although, in September 1999, the appellant complained of 
tinnitus since military service, and a January 2005 VA 
examiner commented that the appellant's hearing loss was most 
likely secondary to service-induced hearing loss from loud 
guns, etc., the Board finds the 2005 opinion does not 
constitute persuasive evidence on the question of medical 
nexus to military service.  

First, the Board notes that  there is no indication that the 
examiner reviewed the appellant's documented medical history 
in arriving at his conclusion, including the service medical 
records which are negative for tinnitus or hearing loss.  In 
fact, the examiner's opinion appears to be inconsistent with 
the appellant's documented history.  While the record 
contains several reported histories by the appellant of 
hearing loss and tinnitus since military service, those 
histories are not a reliable indicator of the presence of 
actual tinnitus or right ear hearing loss disability in 
service.  As indicated above, such assertions are not 
supported objectively, as the service medical records are 
completely negative for findings or diagnoses of any tinnitus 
or hearing loss; to the contrary, the Board notes the May 
1995 medical history that links the appellant's possible 
hearing loss to intercurrent post-service trauma.  Thus, the 
inaccurate history of in-service hearing loss or tinnitus may 
not serve as a reliable factual basis upon which to base a 
comment as to the etiology of the disability, as the VA 
examiner did in January 2005.  As a medical opinion can be no 
better than the facts alleged by an appellant, an opinion 
based on an inaccurate factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).  

Further, the  Board notes that the appellant's own reported 
history of the onset of his tinnitus and right ear hearing 
loss, as reflected in September 1999, January 2001, and 
January 2005 VA records of his medical treatment, does not 
constitute competent evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence, and 
a bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

As  regards the appellant's assertions and hearing testimony, 
the Board again notes that the appellant is competent to 
offer evidence as to facts within his personal knowledge, 
such as the occurrence of an inservice injury, and his own 
symptoms, including claims of trouble hearing.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones,  7 Vet. 
App. at 137-38.  For the reasons expressed above, the 
appellant, as a layman without the appropriate medical 
training or expertise, simply is not competent to render a 
persuasive opinion on such a medical matter  See Bostain, 11 
Vet. App. at 127o Routen, 10 Vet. App. at 186 

For all the foregoing reasons, the Board finds that the 
claims for service connection for tinnitus and right ear 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, in the absence of competent and 
persuasive evidence to support each claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Service connection for a respiratory disorder is denied.

Service connection for left ear hearing loss is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


